               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

BERNARD FRACTION,

                  Plaintiff,                            8:19CV192

     vs.
                                                    MEMORANDUM
DOUGLAS COUNTY ATTORNEY'S                            AND ORDER
OFFICE, THERESIA URICH,
DOUGLAS COUNTY TREASURER'S
OFFICE, JOHN EWING, Treasurer;
DIRECTOR OF PUBLIC
PROPERTIES, DENNIS
ROOKSTOOL, TIM DOLAN, and
RICHARD KOPF,

                  Defendants.


      This matter is before the court on Plaintiff’s Motion for Leave to Appeal
in Forma Pauperis. Filing 17. Plaintiff filed a Notice of Appeal on March 26,
2020. Filing 16. Plaintiff appeals from the court’s Memorandum and Order
and Judgment dated February 26, 2020, in which the court dismissed this
matter without prejudice. Filings 14 & 15.

      As set forth in Federal Rule of Appellate Procedure 24(a)(3):

            (a) Leave to Proceed in Forma Pauperis . . .

                  (3) Prior Approval. A party who was permitted to
                  proceed in forma pauperis in the district-court action,
                  or who was determined to be financially unable to
                  obtain an adequate defense in a criminal case, may
                  proceed on appeal in forma pauperis without further
                  authorization, unless:

                        (A) the district court--before or after the notice
                        of appeal is filed--certifies that the appeal is not
                      taken in good faith or finds that the party is not
                      otherwise entitled to proceed in forma pauperis
                      and states in writing its reasons for the
                      certification or finding . . . .

      The court finds that because Plaintiff proceeded IFP in the district
court, he may now proceed on appeal in forma pauperis without further
authorization.

     IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to
Appeal in Forma Pauperis, Filing 17, is granted.

     Dated this 27th day of March, 2020.

                                        BY THE COURT:


                                        _________________________________
                                        John M. Gerrard
                                        Chief United States District Judge
